Citation Nr: 0529187	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  03-30 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.  

2.  Entitlement to an increased rating for iritis of the 
right eye, currently rated 30 percent disabling.  



REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from April 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

The Board Remanded this case in June 2004 for further 
procedural and evidentiary development of the record.  That 
development having been completed, the case is now ready for 
final appellate consideration.  

The issue concerning an increased rating for iritis of the 
right eye is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection has already been established for 
chronic iritis of the right eye.  

2.  Right eye symptoms and clinical findings noted in service 
were the initial manifestations of multiple sclerosis, which 
was first diagnosed many years after the veteran's separation 
from service.  


CONCLUSION OF LAW

Multiple sclerosis was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

The RO has provided the veteran with notice complying with 
the provisions of the VCAA.  However, in light of action 
taken herein, a detailed discussion of that compliance is not 
necessary.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
multiple sclerosis becomes manifest to a degree of 10 percent 
within 7 years from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  

The service medical records show that the veteran was treated 
during service for symptoms in his right eye that were 
diagnosed as chronic iritis.  During the work-up, examiners 
also suggested diagnoses of optic neuritis and papillitis of 
the right eye.  A neurological evaluation failed to reveal 
any evidence of a demyelinating disease.  The medical records 
in service are negative for any other neurological symptoms, 
clinical findings, or diagnosis.  

A VA compensation examination in June 1971 listed a diagnosis 
of impaired vision due to refractive error and residuals of 
iritis and possibly chorioretinitis of the right eye.  

A private physician wrote in July 1971 that the neurological 
examination was within normal limits.  

A rating decision in June 1971 established service connection 
for residuals of chronic iritis of the right eye and assigned 
a noncompensable evaluation.  

The report of an examination by a private physician in 
February 1996 listed diagnoses of probable optic neuritis of 
the left eye and a dense cataract of the right eye.  

A private MRI of the veteran's brain obtained in March 1996 
noted findings that, although not diagnostic, were "highly 
suspicious for multiple sclerosis in this age group."  

A private neurologist wrote in May 1996, describing the 
veteran's pertinent medical history and current neurological 
examination.  The examiner commented that he agreed that the 
veteran "quite likely" had multiple sclerosis.  He noted 
that the findings on the MRI were not "terribly impressive" 
and indicated that further tests were warranted.  

In October 1996, the above neurologist wrote again, 
concerning his evaluation of the veteran, that

His investigation with respect to MS [multiple 
sclerosis] has shown his [cerebrospinal fluid] to be 
negative for oligoclonal bands.  Visual evoked responses 
are abnormal on the left, as you might have expected, 
but normal on the right despite the history of optic 
neuritis years ago on the right.  His tibial 
somatosensory evoked responses are unremarkable.  

A review of his history indicates that his left visual 
dysfunction came on fairly suddenly, although he may 
have had some symptoms leading up to it last winter but 
that he had no sudden symptomatology about his legs.  He 
feels like his legs may be getting slightly better.  
They still feel stiff.  

I think he probably has multiple sclerosis.  

A private eye physician wrote in December 2002 that he had 
seen the veteran for the previous eight years.  He stated 
that the veteran had an optic neuropathy associated with 
previous episodes of optic neuritis from MS.  The physician 
also indicated that the veteran had intermittent uveitis that 
was also related to MS.  

Later in December 2002, a VA optometrist evaluated the 
veteran.  The examiner indicated that he did not have all of 
the veteran's ocular treatment records and based his 
statements on his current examination.  He stated that the 
veteran had a mildly symptomatic uveitis of unknown etiology.  
He indicated that MS can cause uveitis, but it is rare and 
rarer yet to cause only anterior uveitis (as he noted in the 
veteran) and not intermediate or posterior uveitis.  The 
optometrist stated that the duration of the uveitis was 
unknown and that he did not know whether a work-up for other 
collagen-vascular causes had been completed.  

In April 2005, the above VA optometrist reviewed the 
veteran's records and submitted a detailed examination report 
and opinion that indicated that the veteran's history of 
optic neuritis in both eyes was most likely secondary to his 
MS and had resulted in his reduced central visual acuity, 
reduced depth perception, reduced field of vision, and 
reduced color vision.  Importantly, the examiner agreed that 
the chronic right eye uveitis noted in service was also 
secondary to MS and also more likely than not caused the 
right eye cataract which had been removed and replaced with 
an implant.  

A VA neurologist in May 2005 reviewed the veteran's medical 
records and, noting his past history, in particular the 
episodes of optic neuritis, stated, "I think he probably has 
multiple sclerosis."  

Weighing the medical opinions that are of record, the Board 
finds that the chronic uveitis/iritis in the right eye that 
was noted in service, for which service connection has 
already been established, was the initial manifestation of 
the multiple sclerosis (MS).  The Board is cognizant that MS 
is a disease that may have a very insidious onset.  This fact 
is recognized by the seven-year presumptive period for 
service connection provided by 38 C.F.R. § 3.307.  However, 
in this case, the provisions of § 3.307 are not applicable.  
Although MS was not actually diagnosed until many years after 
service, the VA optometrist's recent recognition that the 
right eye uveitis in service was related to MS provides a 
clear indication that the symptoms and clinical findings 
noted in service were actually the initial manifestations of 
MS.  Therefore, service connection for MS is established on 
the basis of direct service incurrence.  


ORDER

Service connection for multiple sclerosis is granted.  


REMAND

In light of the Board's grant of service connection for 
multiple sclerosis and the medical evidence indicating that 
manifestations in both of the veteran's eyes are related to 
his MS, the Board finds that it would be premature and 
possibly prejudicial to the veteran for the Board to consider 
his claim for an increased rating for his right eye 
disability before the RO has an opportunity to evaluate his 
MS and all manifestations thereof.  In this regard, the Board 
notes that proper evaluation of an eye disability depends on 
whether one or both eyes are service-connected.  Accordingly, 
final appellate consideration of the issue of an increased 
rating for iritis of the right eye is deferred, pending 
completion of the action set forth below.  

Therefore, this case is REMANDED to the RO for the following 
additional action:  

In connection with the RO's evaluation of 
manifestations due to the veteran's 
multiple sclerosis, the RO should again 
consider the issue of an increased rating 
for iritis of the right eye.  If action 
taken remains adverse to the veteran, he 
and his accredited representative should 
be furnished a supplemental statement of 
the case and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


